         Case 1:20-cv-00330-N/A Document 4              Filed 09/17/20      Page 1 of 23



                UNITED STATES COURT OF INTERNATIONAL TRADE


Proline Tools International, Inc.

                               Plaintiffs,

                               V.                                    Court No. 20-00330

UNITED STATES OF AMERICA;
OFFICE OF THE UNITED STATES TRADE
REPRESENTATIVE; ROBERT E. LIGHTHIZER, U.S.
TRADE REPRESENTATIVE; U.S. CUSTOMS &
BORDER PROTECTION; MARK A. MORGAN, U.S.
CUSTOMS & BORDER PROTECTION ACTING
COMMISSIONER,


                               Defendants.



                                          COMPLAINT

       Pursuant to the Rules of the United States Court of International Trade, Plaintiff Proline

Tools International, Inc. ("Proline") by and through their attorneys, allege and state as follows:

       1. This action concerns Defendants' prosecution of an unprecedented, unboimded, and

unlimited trade war impacting over $500 billion in imports from the People's Republic of China.

This Complaint focuses on Defendants' unlawful escalation of that trade war through the

imposition of a third round of tariffs on products covered by so-called "List 3." Notice of

Modification of Section 301 Action: China's Acts, Policies, and Practices Related to Technology

Transfer, Intellectual Property, and Innovation, 83 Fed. Reg. 47,974 (Sept. 21, 2018).

       2. The Trade Act of 1974 ("Trade Act") did not confer authority on Defendants to

litigate a vast trade war for however long, and by whatever means, they choose. The Office ofthe
         Case 1:20-cv-00330-N/A Document 4                Filed 09/17/20      Page 2 of 23




United States Trade Representative ("USTR") conducted an investigation into China's unfair

intellectual property policies and practices pursuant to Section 301 of the Trade Act (19 U.S.C.

§ 2411). Section 304 of the Trade Act (19 U.S.C. § 2414) required USTR to determine what action

to take, if any, within 12 months after initiation of that investigation. But USTR failed to issue List

3 (or subsequent List 4) within that window. USTR may not fall back on its "modification"

authority under Section 307 of the Trade Act (19 U.S.C. § 2417) to salvage List 3. Section 307 of

the Trade Act does not permit USTR to expand the imposition of tariffs to other imports from

China for reasons untethered to the unfair intellectual property policies and practices it originally

investigated under Section 301 of the Trade Act. Yet that is exactly what Defendants did here when

they promulgated the List 3 duties in response to China's retaliatory duties and other unrelated

issues. And even if USTR deems the existing tariffs "no longer appropriate," as it also did here,

the Trade Act permits USTR only to delay, taper, or terminate—not ratchet up—the actions it has

already taken.

        3. The arbitrary manner in which Defendants implemented the List 3 tariff action also

violates the Administrative Procedure Act ("APA"). USTR (1) failed to provide sufficient

opportunity for comment, e.g., requiring interested parties to submit affirmative and rebuttal

comments on the same day, (2) failed to consider relevant factors when making its decision, e.g.,

undertaking no analysis of the supposed "increased burden" imposed on U.S. commerce from the

unfair policies and practices that it originally investigated; and (3) failed to connect the record facts

to the choices it made. Indeed, despite receiving over 6,000 comments, USTR said absolutely

nothing about how those comments shaped its final promulgation of List 3. USTR's preordained

decision-making bears no resemblance to the standards that the APA demands.




                                                  2
           Case 1:20-cv-00330-N/A Document 4              Filed 09/17/20     Page 3 of 23




          4. The Court should set aside Defendants' actions as ultra vires and otherwise contrary

to law, as well as order Defendants to refund (with interest) any duties paid by Plaintiffs pursuant

to List 3 and/or List 4.

                                          JURISDICTION


           5. The Court possesses subject matter jurisdiction over this action pursuant to 28

U.S.C. § 1581(i)(l)(B).

                                              PARTIES

          6. Plaintiff Proline is a privately owned company that imports power tools. Plaintiff

imports under various HTS subheadings thar are subject to the additional ad valorem duties under

List 3 and/or List 4.

          7. Defendant United States of America received the disputed tariffs and is the statutory

defendant under 5 U.S.C. § 702 and 28 U.S.C. § 1581(i)(l)(B).

          8. The Office of the USTR is an executive agency of the United States charged with

investigating a foreign country's trade practices under Section 301 of the Trade Act and

implementing "appropriate" responses, subject to the direction of the President. USTR conducted the

Section 301 investigation at issue and made numerous decisions regarding List 3.

       9. Ambassador Robert Lighthizer currently holds the position ofUSTR and serves as

the director of the Office of the USTR. In these capacities, he made numerous decisions regarding

List 3.

       10. Defendant U.S. Customs & Border Protection ("CBP") is the agency that collects

duties on imports. CBP collected payments made by Plaintiffs to account for the tariffs imposed

by USTR under List 3.

       11. Defendant Mark A. Morgan is the Acting Commissioner of CBP. In this capacity,


                                                  3
         Case 1:20-cv-00330-N/A Document 4                   Filed 09/17/20   Page 4 of 23



he oversees CBP's collection of duties paid by Plaintiffs under List 3.

                                                   STANDING

        12. Plaintiff has standing to sue because it is "adversely affected or aggrieved by

agency action within the meaning of the APA. 5 U.S.C. § 702; see 28 U.S.C. § 263 l(i) ("Any civil

action of which the Court of International Trade has jurisdiction . .. may be commenced in the court

by any person adversely affected or aggrieved by agency action within the meaning of Section 702 of title

5."). Tariffs imposed by Defendants pursuant to List 3 and/or List 4 adversely affected and aggrieved

Plaintiff because it has been required to pay these unlawful duties.

                                      TIMELINESS OF THE ACTION

        13. A plaintiff must commence an action under 28 U.S.C. § 1581(i)(l)(B) "within two

years after the cause of action first accrues." 28 U.S.C. § 2636(1).

        14. The instant action contests action taken by Defendants that resulted in List 3.

Notice of Modification of Section 301 Action: China's Acts, Policies, and Practices Related to

Technology Transfer, Intellectual Property, and Innovation, 83 Fed. Reg. 47,974 (Sept. 21, 2018).

Plaintiffs claims arising under List 3 accmed at the earliest on September 21, 2018, when USTR

published notice of List 3 in the Federal Register. Id. Plaintiffs have therefore timely filed this

action. Plaintiffs claims arising under List 4 accrued at the earliest on August 20,2019 when USTR

published notice of List 4 in the Federal Register. Notice of Modification of Section 301 Action:

China 's Acts, Policies, and Practices Related to Technology Transfer, Intellectual Property, and

Innovation, 84 Fed. Reg. 43,304 (Aug. 20, 2019).


                                          RELEVANT LAW



       15. Section 301 of the Trade Act authorizes USTR to investigate a foreign country's


                                                    3
           Case 1:20-cv-00330-N/A Document 4                Filed 09/17/20      Page 5 of 23



 trade practices. 19 U.S.C. § 2411(b). If the investigation reveals an "unreasonable or

 discriminatory" practice, USTR may take "appropriate" action, such as imposing tariffs on imports

 from the country that administered the unfair practice. Id. § 241 l(b), (c)(l)(B).

         16. Section 304 of the Trade Act requires USTR to determine what action to take, if

 any, within 12 months after the initiation of the underlying investigation. Id. § 2414(a)(l)(B),

 (2)(B).
         17. Section 307 of the Trade Act (in pertinent part) allows USTR to "modify or

terminate" an action taken pursuant to Section 301 of the Trade Act either when the "burden or

restriction on United States commerce" imposed by the investigated foreign country's practice has
";
"increased or decreased" or when the action "is no longer appropriate." Id. § 2417(a)(l)(B), (C).

                                     PROCEDURAL HISTORY

I.      USTR's Investieation


        18. The current U.S.-China trade war grew from a narrow dispute. OnAugust 14,2017,

President Trump directed Ambassador Lighthizer to consider initiating a targeted investigation

pursuant to Section 301(b) of the Trade Act concerning China's laws, policies, practices, and

actions related to intellectual property, innovation, and technology. Addressing China's Laws,

Policies, Practices, and Actions Related to Intellectual Property, Innovation, and Technology, 82

Fed. Reg. 39,007 (Aug. 17, 2017). According to the President, certain Chinese "laws, policies,

practices, and actions" on intellectual property, innovation, and technology "may inhibit United States

exports, deprive United States citizens of fair remuneration for their innovations, divert American jobs to

workers in China, contribute to our trade deficit with China, and otherwise undermine American

manufacturing, services, and innovation." Id.

        19. On August 18, 2017, USTR formally initiated an investigation into "whether acts,



                                                   4
         Case 1:20-cv-00330-N/A Document 4                  Filed 09/17/20       Page 6 of 23



policies, and practices of the Government of China related to technology transfer, intellectual

property, and innovation are actionable under [Section 301(b) of] the Trade Act." Initiation of

Section 301 Investigation; Hearing; and Request for Public Comments: China 's Acts, Policies, and

Practices Related to Technology Transfer, Intellectual Property, and Innovation, 82 Fed. Reg.

40,213 (Aug. 24, 2017).

        20. On IVtarch 22, 2018, USTR released a report announcing the results of its

investigation. OFFICE OF THE UNITED STATES TRADE REPRESENTATIVE, Findings of the

Investigation Into China's Acts, Policies, And Practices Related to Technology Transfer,

Intellectual Property, and Innovation Under Section 301 of The Trade Act of 1974 (Mar. 22, 2018),

available at https://ustr.eov/sites/defaulVfiles/Section%20301%20FINALPDF . USTR found that

certain "acts, policies, and practices of the Chinese government related to technology transfer,

intellectual property, and innovation are imreasonable or discriminatory and burden or restrict U.S.

commerce." Id. at 17. USTR based its findings on (1) China's use of foreign ownership restrictions,

foreign investment restrictions, and administrative licensing and approval processes to pressure

technology transfers from U.S. to Chinese companies, id. at 45; (2) China's use of licensing

processes to transfer technologies from U.S. to Chinese companies on terms that favor Chinese

recipients, id. at 48; (3) China's facilitation of systematic investment in, and acquisition of, U.S.

companies and assets by Chinese entities to obtain technologies and intellectual property for

purposes of large-scale technology transfer, id. at 147; and (4) China's cyber intrusions into U.S. computer



networks to gain access to valuable business information, id. at 171. In its report, USTR did not quantify

the burden or restriction imposed on U.S. commerce by the investigated practices.

       21. On March 22, 20 18, USTR published a "Fact Sheet" stating that "[a]n interagency



                                                   5
         Case 1:20-cv-00330-N/A Document 4              Filed 09/17/20     Page 7 of 23



 team of subject matter experts and economists estimates that China's policies result in hann to the

U.S. economy of at least $50 billion per year." OFFICE OF THE UNITED STATES TRADE

REPRESENTATIVE, Section 301 Fact Sheet (Mar. 22, 2018), available at

 https ://ystr.gpv/about-us/policv-offices/press-office/fact-sheets/2018/march/Section-3 01 -fact-

 sheet. USTR also indicated that, consistent with a directive from President Tmmp, it would

"propose additional tariffs" of 25% ad valorem "on certain products of China, with an annual trade

value commensurate with the harm caused to the U.S. economy resulting from China's unfair

policies." Id.; see Actions by the United States Related to the Section 301 Investigation of China 's

Laws, Policies, Practices, or Actions Related to Technology Transfer, Intellectual Property, and

Innovation, 83 Fed. Reg. 13,099 (Mar. 27, 2018) (President Trump's directive).

II. Lists 1 & 2

        22. Between April and August 2018 (i.e., within the 12-month statutory deadline from

the initiation of the investigation in August 2017, see 19 U.S.C. § 2414(a)(2)(B)), Defendants

undertook a series of actions to remedy the estimated harm to the U.S. economy caused by the

investigated unfair practices, ultimately imposing duties on imports from China covered by the so-

called Lists 1 and 2.


        23. OnApril 6,2018, USTR published notice of its intent to impose "an additional duty

of 25 percent on a list of products of Chinese origin." Notice of Determination and Request for

Public Comment Concerning Proposed Determination of Action Pursuant to Section 301: China 's

Acts, Policies, and Practices Related to Technology Transfer, Intellectual Property, and

Innovation, 83 Fed. Reg. 14,906, 14,907 (Apr. 6, 2018). The products on the proposed list covered

1,333 tariff subheadings with a total value of "approximately $50 billion in terms of estimated

annual trade value for calendar year 2018." Id. at 14,907. USTR explained that it chose $50 billion


                                                6
         Case 1:20-cv-00330-N/A Document 4             Filed 09/17/20     Page 8 of 23



 because that amount was "commensurate with an economic analysis of the harm caused by China's

 unreasonable technology transfer policies to the U.S. economy, as covered by USTR's Section 301

 investigation." OFFICE OF THE UNITED STATES TRADE REPRESENTATIVE, Under Section

 301 Action, USTR Releases Proposed Tariff List on Chinese Products (Apr. 3,2018), available at

 https://ustr.gov/about-us/policy-offices/press-office/press-releases/2018/april/under-section-301-

 action-ustr.

        24. On June 20, 2018, USTR published notice of its final list of products subject to an

 additional duty of 25% ad valorem, a list commonly known as "List I." Notice of Action and

Request for Public Comment Concerning Proposed Determination of Action Pursuant to Section

301: China's Acts, Policies, and Practices Related to Technology Transfer, Intellectual Property,

and Innovation, 83 Fed. Reg. 28,710 (June 20, 2018). USTR explained that it had "narrow[ed] the

proposed list in the April 6, 2018 notice to 818 tariff subheadings, with an approximate annual

trade value of $34 billion." Id. at 28,711.

        25. On June 20, 2018, at the same time that it finalized List 1, USTR announced that it

intended to impose a 25% ad valorem duty on a second proposed list of Chinese products in order

to "maintain the effectiveness of [the] $50 billion trade action" grounded in its Section 301

investigation. Id. at 28,712. USTR announced a proposed "List 2" covering 284 tariff subheadings

with "an approximate annual trade value of $16 billion." Id. at 28,711-12.

       26. On August 16,2018, USTR published notice of the final list of products subj ect to

an additional duty of 25% ad valorem in List 2, comprising "279 tariff subheadings" whose "annual

trade value . . . remains approximately $16 billion." Notice of Action Pursuant to Section 301:

China 's Acts, Policies, and Practices Related to Technology Transfer, Intellectual Property, and

Innovation, 83 Fed. Reg. 40,823, 40,823-24 (Aug. 16, 2018).


                                               7
         Case 1:20-cv-00330-N/A Document 4            Filed 09/17/20     Page 9 of 23



Ill    List 3 and List 4


         27. As soon as USTR announced the results of its investigation in March 2018, tensions

 between the governments of China and the United States escalated dramatically. In the months

 that followed. Defendants wildly expanded the scope of the tariffs imposed under Section 301 of

 the Trade Act to cover imports worth more than $500 billion—ten times the amount it had deemed

 "commensurate" with the findings ofUSTR's original investigation. Defendants did so for reasons

 untethered to the unfair practices that USTR had investigated, namely China's tit-for-tat

 countermeasures and a hodgepodge of grievances related to China's role on the world stage.

        A. List 3

        28. Shortly after President Tmmp directed USTR in April 2018 to consider imposing

 duties on $50 billion in Chinese products, China promptly threatened to impose retaliatory duties

 on the same value of imports from the United States. In response. President Trump "instructed the

 USTR to consider whether $100 billion of additional tariffs would be appropriate under Section

 301" due to "China's unfair retaliation." THE WHITE HOUSE, Statement from Donald J. Trump

 on Additional Proposed Section 301 Remedies (Apr. 5, 2018), available at

 https://www.whitehouse.gov/briefmgs-statements/statement-president-donald-i-tmmp-

 additional-proposed-section-3 01 -remedies/.

        29. When USTR finalized List 1 in mid-June 201 8, President Trump warned China that

 he would consider imposing additional tariffs on Chinese goods if China retaliated against the

United States. E.g., Vicki Needham & Max Greenwood, Trump Announces Tariffs on $50 Billion

in Chinese Goods, THE HILL (June 15, 2018), available at http://thehill.com/homenews/

administratioii/392421-trump-announces-tariffs-on-50-billion-in-chinese-goods ("The president




                                                8
         Case 1:20-cv-00330-N/A Document 4                 Filed 09/17/20      Page 10 of 23



said the United States will pursue additional tariffs if China retaliates 'such as imposing new tariffs

on United States goods, services or agricultural products; raising non-tariff barriers; or taking

punitive actions against American exporters or American companies operating in China.'").

        30. Following through on his warning, on June 18, 2018, President Trump formally

directed USTR to consider whether the United States should impose additional duties on products

from China with an estimated trade value of $200 billion—despite USTR having not yet

implemented List 1 and List 2. President Trump acknowledged that China's threatened retaliatory

"tariffs on $50 billion worth of United States exports" motivated his decision. THE WHITE

HOUSE, Statement from the President Regarding Trade with China (June 18, 2018), available at

https://www.whitehouse.gov/briefings-statements/statement-president-regarding-trade-china-2/

("This latest action by China clearly indicates its determination to keep the United States at a

permanent and unfair disadvantage, which is reflected in our massive $376 billion trade imbalance

in goods. This is unacceptable.").

        31. Acknowledging the purpose of the President's directive, USTR stated that it would

design the newly proposed duties to address China's threatened retaliatory measures, rather than

any of the harms identified in its Section 301 investigation. OFFICE OF THE UNITED STATES

TRADE REPRESENTATIVE, USTR Robert Lighthizer Statement on the President's Additional

China Trade Action (June 18, 2018), available at https://ustr.gov/about-us/policy-offices/press-

office/press-releases/2018/june/ustr-robert-lighthizer-statement-O (explaining that, although Lists 1 and 2

"were proportionate and responsive to forced technology transfer and intellectual property theft by the

Chinese" identified in the Section 301 investigation, the proposed duties for a third list of products were

necessary to respond to the retaliatory and "unjustified tariffs" that China may impose to target "U.S.

workers, farmers, ranchers, and businesses").




                                                   9
        Case 1:20-cv-00330-N/A Document 4               Filed 09/17/20      Page 11 of 23



        32. Despite these warnings from Defendants, China retaliated by imposing 25% ad

valorem tariffs on $50 billion in U.S. goods implemented in two stages of $34 billion and $16

billion on the same dates the United States began collecting its own 25% tariffs under List 1 (July

6, 2018) and List 2 (August 23, 2018).

        33. About a week after China imposed its first round of retaliatory duties, USTR

published notice of its proposal to "modify the action in this investigation by maintaining the

original $34 billion action and the proposed $16 billion action, and by taking a further,

supplemental action" in the form of "an additional 10 percent ad valorem duty on [a list of]

products [from] China with an annual trade value of approximately $200 billion." Request for

Comments Concerning Proposed Modification of Action Pursuant to Section 301: China's Acts,

Policies, and Practices Related to Technology Transfer, Intellectual Property, and Innovation, 83

Fed. Reg. 33,608, 33,608 (July 17, 2018). USTR invoked Section 307(a)(l)(C) of the Trade Act,

pursuant to which USTR "may modify or terminate any action, subject to the specific direction, if

any, of the President with respect to such action,.. .if. . . such action is being taken under [Section

301(b)] of this title and is no longer appropriate." Id. at 33,609 (citing 19 U.S.C. §2417(a)(l)(c)).

USTR initially set a deadline of August 17, 2018 for initial comments; August 20-23, 2018 for a

public hearing; and August 30, 2018 for rebuttal comments. Id. at 33,608.

        34. In its notice, USTR confirmed that it had relied on China's decision to impose

"retaliatory duties" as the primary basis for its proposed action. Id. at 33,609 (asserting as

justification "China's response to the $50 billion action announced in the investigation and its

refusal to change its acts, policies, and practices"). USTR explicitly tied the $200 billion in its

proposed action to the level of retaliatory duties imposed by China on U.S. imports, noting that

"action
«.
        at this level is appropriate in light of the level of China's announced retaliatory action ($50


                                                 10
        Case 1:20-cv-00330-N/A Document 4              Filed 09/17/20    Page 12 of 23



billion) and the level of Chinese goods imported into the United States ($505 billion in 20,17)."

Id.; see also id. (Because "China's retaliatory action covers a substantial percentage of U.S. goods

exported to China ($130 billion in 2017)," "the level of the U.S. supplemental action must cover a

substantial percentage of Chinese imports."). Although it pointed to China's retaliatory measures,

USTR did not identify any increased burdens or restrictions on U.S. commerce resulting from the

unfair practices that USTR had investigated. See id.

       35. USTR's contemporaneous press statements corroborated the contents of its notice:

China's retaliatory duties motivated its proposed action. Ambassador Lighthizer stated that the

proposed action came "[a]s a result of China's retaliation and failure to change its practice."

OFFICE OF THE UNITED STATES TRADE REPRESENTATP/E, Statement by U.S. Trade

Representative Robert Lighthizer on Section 301 Action (July 10, 2018), available at

https://ustr.gov/about- us/policy-offices/press-office/press-releases/2018/july/statement-us-trade-

representative.

       36. On July 10, 2018, President Trump suggested that the United States' trade

imbalance with China supported the decision. @realDonaldTrump, TWITTER (July 10, 2018,

9:17 PMEDT), httDS://twitter.com/realDonaldTmmD/status/1005982266496094209. Over the

following weeks. President Trump also expressed his frustration over China's purported

manipulation of its currency and national monetary policy, as well as his continued displeasure

over China's retaliatory tariffs and the trade imbalance between the two nations. See, e.g.,

@realDonaldTmmp, Twitter (July 20, 2018, 8:43 AM EDT)

https://twitter.com/realDonaldTrump/status/l 020287981020729344; @realDonaldTrump,

TWITTER (July 20, 2018, 8:51 AM EDT),

https://twitter.com/realDonaldTrump/status/l 020290163933630464; @realDonaldTrump,


                                               11
        Case 1:20-cv-00330-N/A Document 4               Filed 09/17/20     Page 13 of 23



TWITTER (July 25, 2018, 7:20 AM EDT),

https://twitter.com/realDonaldTmmD/status/l 022079127799701504; @realDonaldTrump, Twitter

(July 25, 2018, 7:01 AM EDT),

https://twitter.com/realDonaldTrump/status/1022074252999225344.

        37. On August 1, 2018, Ambassador Lighthizer announced that, in light of China's

retaliatory duties, USTR would propose to increase the additional duty from 10% to 25% ad

valorem. Rather than addressing the practices that USTR investigated pursuant to Section 301 of

the Trade Act, he stated that China "[r]egrettably . . . has illegally retaliated against U.S. workers,

farmers, ranchers and businesses." OFFICE OF THE UNITED STATES TRADE

REPRESENTATIVE, Statement by U.S. Trade Representative Robert Lighthizer on Section 301

Action (Aug. 1, 2018), available at https://ustr.gov/about-us/policy-offices/press-office/press-

releases/2018/august/statement-us-trade-representative.

       38. On August 1,2018S, USTR, at the direction of President Trump, formally proposed

"raising the level of the additional duty in the proposed supplemental action from 10 percent to 25

percent." Extension of Public Comment Period Concerning Proposed Modification of Action

Pursuant to Section 301: China's Acts, Policies, and Practices Related to Technology Transfer,

Intellectual Property, and Innovation, 83 Fed. Reg. 38,760, 38,760 (Aug. 7, 2018). USTR also set

new dates for a public hearing over six days ending on August 27, 2018. See id.; see also OFFICE

OF THE UNITED STATES TRADE REPRESENTATIVE, Public Hearings on Proposed Section

301 Tariff List (Aug. 17, 2018) (modifying hearing schedule), available at https://ustr.gov/about-

us/policv-offices/press-office/press-releases/2018/august/public-hearings-proposed-section-3 01 .

       39. At the same time, USTR adjusted the deadlines for the submission of written

comments, setting September 6, 2018—less than a month later—as the new deadline for both


                                                12
        Case 1:20-cv-00330-N/A Document 4                   Filed 09/17/20       Page 14 of 23



initial and rebuttal comments from the public. 83 Fed. Reg. at 38,761. That adjustment, deviating

from its past practices, prevented both USTR and the public from considering initial comments at

the hearing, and left insufficient time for interested parties to review and respond to the initial

comments filled by other parties. USTR also limited each hearing participant to five minutes.

Docket No. USTR-2018-0026, https://beta.regulations.gov/document/USTR-2018-0026-0001.

Despite those obstacles, approximately 350 witnesses appeared at the six-day hearing, and the

public submitted over 6,000 comments. Id.

        40. Just eleven days after receiving final comments from the public, President Trump

announced that he had directed USTR "to proceed with placing additional tariffs on roughly $200

billion of imports from China." THE WHITE HOUSE, Statement from the President (Sep. 17,

2018) https://www.whitehouse.gov/briefings-statements/statement-from-the-president-4/. Once

again, the President made clear that China's response to the $50 billion tariff action (i.e.. List 1 and List 2

duties) motived his decision, and he immediately promised to proceed with "phase three" ofthe plan—an

additional $267 billion tariff action — "if China takes retaliatory action against our fanners or other

industries." Id.

        41. Following the President's announcement, USTR published notice of the final list

of products subject to an additional duty, a list commonly known as "List 3." 83 Fed. Reg. at

47,974. USTR imposed a 10% ad valorem tariff that was set to rise automatically to 25% on

January 1, 2019. Id. USTR determined that the List 3 duties would apply to all listed products that

enter the United States from China on or after September 24, 2018. Id. USTR did not respond to

any of the over 6,000 comments that it received or any of the testimony provided by roughly 350

witnesses. Id.

       42. As legal support for its action, USTR for the first time cited Section 307(a)(l)(B)



                                                    13
        Case 1:20-cv-00330-N/A Document 4              Filed 09/17/20     Page 15 of 23



 of the Trade Act.

        43. In the months that followed, China and the United States attempted to resolve their

differences through trade negotiations. Based on the progress made with China in those

negotiations, the Trump Administration announced in December 2018, and again in February

2019, that it would delay the scheduled increase in the List 3 duty rate from 10 to 25%. Notice of

Modification of Section 301 Action: China 's Acts, Policies, and Practices Related to Technology

Transfer, Intellectual Property, and Innovation, 83 Fed. Reg. 65,198 (Dec. 19, 2018); Notice of

Modification of Section 301 Action: China's Acts, Policies, and Practices Related to Technology

Transfer, Intellectual Property, and Innovation, 84 Fed. Reg. 7,966 (Mar. 5, 2019).

        44. In May 2019, when the trade negotiations fell apart, USTR announced its intent to

raise the tariff rate on List 3 goods to 25%, effective either May 10,2019 or June 1,2019, depending

on the day of export. See Notice of Modification of Section 301 Action: China's Acts, Policies, and

Practices Related to Technology Transfer, Intellectual Property, and Innovation, 84 Fed. Reg.

20,459 (May 9, 2019) C'iList 3 Rate Increase Notice"), see also Implementing Modification to

Section 301 Action: China's Acts, Policies, and Practices Related to Technology Transfer,

Intellectual Property, and Innovation, 84 Fed. Reg. 21,892 (May 15, 2019). The notice cited

China's decision to "retreat from specific commitments agreed to in earlier rounds" of negotiations

as the basis for the increase in the duty rate. List 3 Rate Increase Notice, 84 Fed. Reg. at 20,459.

Unlike with past imposition of new tariffs, USTR did not seek public comment but rather simply

announced that the increase would occur. Id.

       45. The duties imposed on products covered by List 3 remain in effect as of the date of

this Complaint, with the exception of the limited number of products for which USTR extended

its originally granted exclusions from the List 3 duties. See, e.g.. Notice of Product Exclusion


                                               14
        Case 1:20-cv-00330-N/A Document 4             Filed 09/17/20    Page 16 of 23



Extensions: China 's Acts, Policies, and Practices Related to Technology Transfer, Intellectual

Property, and Innovation, 85 Fed. Reg. 48,600 (Aug. 11, 2020). As stated above, USTR did not

extend the exclusion covering vinyl tile imported under HTSUS subheading 3918.10.1000 beyond

August 7, 2020.

       B. List 4

       46. On May 17, 2019, USTR announced its intent to proceed with yet another list—List

4 —covering even more products subject to additional duties. Under USTR's proposal. List 4

would impose an additional duty of 25% ad valorem on products worth $300 billion. Request

for Comments Concerning Proposed Modification of Action Pursuant to Section 301: China's Acts,

Policies, and Practices Related to Technology Transfer, Intellectual Property, and Innovation, 84

Fed. Reg. 22,564, 22,564 (May 17, 2019). USTR explained that its decision was motivated by

China's "retreat[] from specific commitments made in previous [negotiating] rounds [and]

announce[ment of] further retaliatory action against U.S. commerce." Id.

       47. USTR invited the public to comment on proposed List 4 and participate in a

hearing. Id. The public submitted nearly 3,000 comments. Docket No. USTR-2019-0004,

httDS://beta.reeulations.eov/document/USTR-2019-0004-0001. Despite the opportunity to

comment, the timeline for participation in the hearing left little room for meaningful input: USTR

required witnesses to submit drafts of their testimony by June 10, 2019, some seven days before

the deadline for fully developed written comments, and then it again limited witnesses to five

minutes of testimony at the hearing. Id.



       48. On August 1, 2019, citing China's failure to follow through on agricultural

purchases and to reduce exports of fentanyl flowing into the United States, President Trump


                                              15
        Case 1:20-cv-00330-N/A Document 4                 Filed 09/17/20      Page 17 of 23



 announced that the List 4 tariffs would become effective September 1, 2019 at a rate of 10% ad

valorem. @realDonaldTrump, TWITTER (Aug. 1, 2019, 1:26 PM EDT), https://twitter.com/real

DonaldTrump/status/1156979446877962243 (noting a "small additional Tariff of 10% on the

remaining 300 Billion Dollars of goods and products coming from China into our Country").

        49. On August 20, 2019, USTR issued a final notice adopting List 4 in two tranches.

Notice of Modification of Section 301 Action: China's Acts, Policies, and Practices Related to

Technology Transfer, Intellectual Property, and Innovation, 84 Fed. Reg. 43,304 (Aug. 20, 2019).

List 4A would impose a 10% ad valorem duty on goods worth roughly $120 billion, effective

September 1, 2019. Id. at 43,304. List 4B would impose a 10% ad valorem duty on the remaining

goods (with limited exclusions "based on health, safety, national security, and other factors"), effective

December 15, 2019. /<a?. at 43,305. Once again, USTR did not address any of the nearly 3,000 comments

submitted or any of the testimony provided by witnesses, other than to claim that its determination "takes

account of the public comments and the testimony." Id.

        50. As legal support for its action, USTR again cited Section 307(a)(l)(B) and (C) of

the Trade Act, and pointed to "China's subsequent defensive actions taken to maintain those unfair

acts, policies, and practices as determined in that investigation," including retaliatory tariffs on

U.S. imports, retreating from commitments during negotiations, and devaluing its currency. Id.

       51. On August 30, 2019, USTR published notice of its decision to increase the tariff

rate applicable to goods covered by List 4A and List 4B from 10% to 15%. Notice of Modification

of Section 301 Action: China 's Acts, Policies, and Practices Related to Technology Transfer,

Intellectual Property, and Innovation, 84 Fed. Reg. 45,821 (Aug. 30, 2019). USTR explained that

it increased the tariff rate because, shortly after it finalized List 4A and List 4B, "China responded

by announcing further tariffs on U.S. goods." Id. at 45,822. USTR once again cited to China's



                                                  16
          Case 1:20-cv-00330-N/A Document 4              Filed 09/17/20     Page 18 of 23



   retreat from its negotiation commitments and devaluation of its currency as grounds for its action.

  Id.

          52. On December 18, 2019, as a result of successfully negotiating a limited trade deal

  with China, USTR published notice that it would "suspend indefinitely the imposition of additional

  duties of 15 percent on products of China covered by" List 4B. Notice of Modification of Section

  301 Action: China 's Acts, Policies, and Practices Related to Technology Transfer, Intellectual

  Property, and Innovation, 84 Fed. Reg. 69,447, 69,447 (Dec. 18, 2019). USTR also stated its intent

  to reduce the tariff rate applicable to products covered by List 4A, id., an action that ultimately

  became effective on February 14, 2020, when USTR halved the applicable duty rate, Notice of

  Modification of Section 301 Action: China's Acts, Policies, and Practices Related to Technology

  Transfer, Intellectual Property, and Innovation, 85 Fed. Reg. 3,741 (Jan. 22, 2020).

          53. In the months that followed, the United States and China implemented the limited

  trade deal that they negotiated near the end of 2019. OFFICE OF THE UNITED STATES

  TRADE REPRESENTATIVE, United States and China Reach Phase One Trade Agreement

  (Dec. 13, 2019), https://ustr.gov/about-us/policv-offices/press-offlce/press-

  releases/2019/december/miited-states- and-china-reach. During that time. Defendants declined to

  impose additional duties on imports covered by List 4B, presumably because China had agreed

  to some new, unrelated obligations under the limited trade deal.

        54. The duties imposed on products covered by List 4A remain in effect as of the date

of this Complaint. Although the proposed duties on products covered by List 4B remain suspended,

President Tmmp has continued to threaten to impose them if China does not meet its obligations

under their limited trade deal. See, e.g., @realDonaldTrump, TWITTER (June 22, 2020, 10:22 PM

EDT), https://twitter.com/realDonaldTrump/status/1275252814206447618 ("The China Trade Deal


                                                  17
         Case 1:20-cv-00330-N/A Document 4              Filed 09/17/20     Page 19 of 23



is fully intact. Hopefully they will continue to live up to the terms of the Agreement!") .STATEMENT

OF CLAIMS.

                                             COUNT ONE

      fPECLARATORY JUDGMENT—VIOLATION OF THE TRADE ACT OF 1974^


         55. Paragraphs 1 through 54 are incorporated by reference.

         56. The Declaratory Judgment Act authorizes any court of the United States to "declare

 the rights and other legal relations of any interested party seeking such declaration, whether or not

 further relief is or could be sought." 28 U.S.C. § 2201(a).

         57. The Trade Act of 1974 does not authorize the actions taken by Defendants that

 resulted in the List 3 and/or List 4 tariffs.

         58. Pursuant to Section 301 of the Trade Act, USTR may impose tariffs when it

 determines that "an act, policy, or practice of a foreign country is unreasonable or discriminatory

 and burdens or restricts United States commerce, and action by the United States is appropriate."

 19 U.S.C. § 241 l(b). USTR failed to predicate its action giving rise to List 3 on any such

 determination.

        59. If USTR concludes upon investigation that a foreign country maintains an unfair

 trade practice. Section 304 of the Trade Act requires USTR to "determine what action, if any," to

 take within "12 months after the date on which the investigation is initiated." 19 U.S.C.

 § 2414(a)(l)(B), (2)(B). USTR's action giving rise to List 3 occurred in September 2018, over a

 year after USTR initiated the underlying Section 301 investigation on August 18, 2017. USTR's

 action giving rise to List 4 occurred in August 2019, well over a year after USTR initiated the

 underlying Section 301 investigation on August 18, 2017.




                                                 18
        Case 1:20-cv-00330-N/A Document 4                 Filed 09/17/20      Page 20 of 23



        60. Section 307 of the Trade Act does not authorize Defendants to increase tariffs for

reasons unrelated to the acts, policies, or practices that USTR investigated pursuant to Section 301 of the

Trade Act. Congress did not authorize USTR to escalate its focused investigatory findings into an open-

ended trade war.

        61. Section 307 of the Trade Act does not authorize Defendants to increase tariff


actions that are no longer "appropriate," but rather only to delay, taper, or tenninate such actions.

       62. Plaintiffs are therefore entitled to a declaratory judgment that Defendants' actions

giving rise to List 3 and/or List 4 are ultra vires and contrary to law.

                                           COUNT TWO

             fVIOLATION OF THE ADMINISTRATIVE PROCEDURE ACT)

       63. Paragraphs 1 through 54 are incorporated by reference.

       64. The APA authorizes the Court to hold unlawful and set aside agency action that is:

"(A) arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law; (B)

contrary to constitutional right, power, privilege, or immunity; (C) in excess of statutory

jurisdiction, authority, or limitations, or short of statutory right; (D) without observance of

procedure required by law; [or] (E) unsupported by substantial evidence." 5 U.S.C. § 706(2).

       65. Defendants exceeded their authority under the Trade Act in promulgating List 3

and/or List 4 therefore acted "not in accordance with the law" and "in excess of statutory authority"

for the reasons set forth in Count One, Defendants failed to offer any evidence for any asserted

"increased burden" from China's intellectual property policies and practices that were the subject

ofUSTR's Section 301 investigation.

       66. Defendants also promulgated List 3 and/or List 4 in an arbitrary and capricious

manner because they did not provide a sufficient opportunity for comment, failed to meaningfully


                                                  19
       Case 1:20-cv-00330-N/A Document 4               Filed 09/17/20   Page 21 of 23



consider relevant factors when making their decisions, and failed to adequately explain their

rationale. Defendants' preordained decision-making resulted in the unlawful imposition of tariffs

on imports covered by List 3 and/or List 4, whose value exceeds $200 billion.

                                               * * *




                                    PRAYER FOR RELIEF

       WT-ierefore, Plaintiffs respectfully request that this Court

       (1) declare that Defendants' actions resulting in tariffs on products covered by List 3

              and/or List 4 are unauthorized by, and contrary to, the Trade Act;

       (2) declare that Defendants arbitrarily and unlawfully promulgated List 3 and/or List

              4 in violation of the APA;

       (3) vacate the List 3 and/or List 4 rulemaking;

       (4) order Defendants to refund, with interest, any duties paid by Plaintiffs pursuant to

              List 3 and/or List 4;




                                               20
      Case 1:20-cv-00330-N/A Document 4              Filed 09/17/20     Page 22 of 23



      (5) permanently enjoin Defendants from applying List 3 and/or List 4 against

             Plaintiffs and collecting any duties from Plaintiffs pursuant to List 3 and/or List 4;

      (6) award Plaintiffs their costs and reasonable attorney fees; and

      (7) grant such other and further relief as may be just and proper.

                                           Respectfully submitted,

                                           IVtichael Jackson
Dated: September 17, 2020                  Meeks, Sheppard, Leo and Pillsbury
                                           352 3rd Street, Suite 202
                                           Lagmia Beach, CA 92651
                                           Counsel to Proline Tools International Inc.




                                             21
        Case 1:20-cv-00330-N/A Document 4              Filed 09/17/20   Page 23 of 23



                                 CERTIFICATE OF SERVICE


       Pursuant to U.S. Court of International Trade Rule 4(b) and (h), I hereby certify that on

September 18, 2020, copies of Plaintiff s Summons and Complaint were served on the following

parties by certified mail, return receipt requested:



 Attomey-In-Charge                                 Attomey-In-Charge
 International Trade Field Office                  Commercial Litigation Branch
Commercial Litigation Branch                       U.S. Department of Justice
U.S. Department of Justice                         1100 L Street, NW
26 Federal Plaza                                   Washington, DC 20530
New York, NY 10278

 General Counsel Joseph L. Barloon                 Chief Counsel Scott K. Falk
 Office of the General Counsel                     Office of Chief Counsel
Office of the U.S. Trade Representative            U.S. Customs & Border Protection
600 17th Street, NW                                1300 Pennsylvania Ave., NW
Washington, DC 20006                               Washington, DC 20229



                                                                    /s/ Michael Jackson
